Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/23/2021. 
The following is the status of claims: 
Claims 1, 18 and 19 are amended; claim 4 has been cancelled; and claim 20 has been added.
Thus, claims 1-3 and 5-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/23/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-3 and 5-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 18, and 19, the claimed features in
independent claim 1 (and substantially similar independent claim 18 and claim 19):

“identifying a plurality of geospatial data sets, each geospatial data set of the
plurality of geospatial data sets defining a data parameter correlated to a geographic
entity;

determining, for each geospatial data set, a plurality of subregions, each subregion

parameter defined by the respective geospatial data set;

arranging the geospatial data sets into a plurality of layers, each layer defining the
data parameter for the respective subregions of the geographic entity and having a
corresponding value on the other layers of the plurality of layers for a geographic location
within the geographic entity;

subdividing the geographic entity into a plurality of polygons, each polygon of the
plurality of polygons defining a partition on each layer corresponding to an area of the
geographic entity for which values of each layer are invariant, each polygon defining an
area for which a value of a data parameter for the polygon is constant on each layer of the
plurality of layers;

and
storing, for each polygon, the value of the data parameter defined by each layer
for the area within the polygon, for computing a response to a query request based on the
stored value”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.




Wilbur et al., US Pub. No.: US 2017/0041407, teaches a data receiving module receives sampled agricultural related data associated with a given geographic area. An analysis module processes the received sampled agricultural- related data to generate a sub-sampled raster of agricultural- related data over the given geographic area. The analysis module processes the sub-sampled raster of agricultural- related data to generate a final output raster of agricultural-related data over the given geographic area. The final output raster has a higher resolution than the subsampled raster. A geospatial data map generation module generates image data that when used to control a display of a remote subscriber computing device causes the display to show a geospatial data map based on the final output raster of agricultural-related data over the given geographic area. A communication module transmits instructions including the generated image data to the remote subscriber computing device to cause processing of the image data to display the geospatial data map on the display; and

Chen et al. US Pub. No. 2007/0014488, teaches automatic conflation systems and techniques which provide vector-imagery conflation and map-imagery conflation. Vector- imagery conflation is an efficient approach that exploits knowledge from multiple data sources to identify a set of
accurate control points. Vector-imagery conflation provides automatic and accurate alignment of various vector datasets and imagery, and is appropriate for GIS applications, for example, requiring alignment of vector data and imagery over large geographical regions. Map-imagery conflation utilizes common vector datasets as "glue" to automatically integrate street maps with imagery. This approach provides automatic, accurate, and intelligent images that combine the
visual appeal and accuracy of imagery with the detailed attribution information often contained in such diverse maps. Both conflation approaches are applicable for GIS applications requiring, for example, alignment of vector data, raster maps, and imagery. If desired, the conflated data generated by such systems may be retrieved on-demand

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/19/2019, with particular attention to pages 9-11; and the examiner also found figures 2 and 8A helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/26/2022